BID Invest

6. Environmental and Social Action Plan (ESAP)

Item
No.

Action

Product/Deliverable

Date

Performance Standard (PS) 1: Assessment and Management of Environmental and Social Risks and Impacts

1

Update the Environmental and Social Management System (ESMS) to fulfill the requirements of PS 1

1. ESMS Procedures Manual
2. ESMS in line with PS 1

1 and 2. Ten months after
the first disbursement

11

Policy

1. Align policy with clients or lenders. Review and update the existing policy to align with PS 1

2. Disclose the policy to external stakeholders

3. Create and implement an annual improvement plan, setting demanding goals as part of its
business planning.

1 Updated Policy

2 Evidence of having
disseminated the updated
Policy

3 Annual Improvement Plan

1. and 2. Six months after
the first disbursement

3. Nine months after the
first disbursement and
Annual Report to IDB
Invest

Risk Identification
1. Review risk assessment whenever there is a change in legal regulations, processes,
technology, and activities, or an expansion;
2. Regularly improve the identification of the risks and impacts of its operations with regard to
its supply chain, contractors, and the community

1. and 2. Updated risk
identification matrix

1. and 2. Upon the
occurrence of changes
and Annual Report to IDB
Invest

Management Programs
Develop and implement procedures to:
1. Formalize the liaison with external stakeholders

2. Define the replacement times of PPE used to handle agrochemicals

3. Promote Integrated Pest and Disease Management (IPDM)

4. Develop an ESMS policy and procedure for the non-acquisition, storage, use, manufacture
and marketing of products in the "la" (extremely hazardous) and "Ib" (highly hazardous)
classes of the WHO Recommended Classification of Pesticides by Hazard, or Class "II"
(moderately hazardous), unless it demonstrates appropriate controls to avoid toxicity such
as suitable PPE (masks and filters based on MSDS and/or ICSC, gloves, clothing, eye
protection, etc.)

1. Liaison with external
stakeholders

2. PPE replacement
procedure

3. _IPDM promotion procedure

4. WHO la/lb and Class II
pesticide management
procedures

5. Supply chain management
procedure

1. Six months after the
first disbursement

2. Three months after
the first disbursement

3. Six months after the
first disbursement

4. Six months after the
first disbursement

5. Six months after the
first disbursement

No. Action Product/Deliverable Date
5. Supply chain management
1.4 | Emergency Preparedness and Response 1. Updated collective 1. Six months after the
1. Manage joint emergency response plans in Avay with other companies that voluntarily join the emergency response plan first disbursement
initiative. 2. Evidence of training 2. Nine months after the
2. Implement staff training first disbursement and
annually in the report to
IDB Invest.
1.5 | Stakeholder Engagement 4. Memorandum of 1. Three months after the
1. Formalize the role of the Head of Plant Administration for stakeholder engagement formalization sent to IDB first disbursement
management, sending a copy of the designation memorandum to IDB Invest. Invest, website updated 2. Six months after the
2. Disseminate the grievance mechanism among neighboring stakeholders at least once a year with the name of first disbursement
3. Grievance Register Tecnomy|'s contact person | 3 annual Report to IDB
and information on how to Invest
access the grievance
mechanism
2. Stakeholder communication
procedure
3. Register of community
members who attended the
grievance mechanism
training. Implementation of
external grievance register
1.6 | Publish an Annual Environmental and Social Sustainability Report (following Global Reporting Annual E&$ Sustainability Annually

Initiative [GRI] standards)

Report with GRI standards

PS 2: Labor and Working Conditions

2.1 | Develop a Human Resources Policy that fulfills the requirements of PS 2 Human Resources Policy Six months after the first
disbursement
2.2 | Internal Grievance Mechanism 1. Updated Internal Grievance /1. Three months after

1. Update the internal communications procedure to receive and respond to anonymous
grievances.
2. Dissemination of the internal grievance mechanism in employee onboarding talks.

Mechanism.
2. Register of employees who
attended the training.

the first disbursement
2. Annual Report to IDB
Invest

No. Action Product/Deliverable Date
2.3 | Occupational Health and Safety 1. _ List of the engineering 1. Eighteen months after
1. Tecnomyl will research and use additional engineering controls (equipment and others) to controls implemented the first disbursement
neutralize odors 2. Respiratory Protection 2. Three months after the
2. Develop a respiratory protection program that defines, among other factors, the frequency of Program, including first disbursement
replacement of personal protective equipment, the type of mask by work area and by monitoring and control 3. Nine months after the
agrochemical formulation (fulfilling the requirements of providing PPE to Distribution Center indicators first disbursement
employees based on MSDS and/or ICSC sheets for the materials handled, and providing 3. Spill Reduction Program
documentary evidence of compliance to IDB Invest), monitoring of particulates in suspension in and Employee Training List.
the formulation lines (especially in the micronization and flotation 2 areas, where there is a Feasibility report of
greater probability of particulate matter in suspension) implementing an automatic
3. Develop and implement a Spill Reduction Program that includes preventive and corrective cut-off filling system
measures, and training. Analyze the feasibility of implementing an automatic cut-off filling oe
system to minimize spills 4. Annual report of 4. Annual monitoring
4. Monitor cholinesterase levels in all employees, including temporary workers hired during peak cholinesterase levels report
production periods. Emphasize employees in the Granulates 1 production line 5. Exposure Monitoring Plan 5. Six months after the
5. Develop and implement an exposure monitoring plan for physical and chemical agents to for Physical and Chemical _ | first disbursement
monitor air quality in keeping with the General Environmental, Health, and Safety Guidelines Agents
6. Fire safety: Gap analysis of the current fire system compared to NFPA standards
6. Gap analysis report of the | 6. Nine months after the
fire system compared to first disbursement
NFPA standard
2.4 | Supply Chain Supply Chain Management Twelve months after the

Tecnomyl will develop an ESMS procedure to eliminate child labor in the supply chain using the IFC
Good Practice Note on Addressing Child Labor in the Workplace and Supply Chain
(https://www.scribd.com/fullscreen/16907677?access_key=key-2dwgp9twnmluud0q/7j4k).

To the extent that this is commercially feasible, the company will include a clause in its contracts with
suppliers requiring them to certify compliance with the ILO and United Nations conventions listed in
PS 2.

procedure, model clause and
contract.

first disbursement

PS 3: Resource Efficiency and Pollution Prevention

3.4

Integrated Pest and Disease Management (IPDM)

1. Identify ways to promote the use of IPDM programs among its clients. The programs will
include cultural practices of crop management, insect/disease monitoring, pest/disease
ecology, biological control, use of biological pesticides and other control components.
Incorporate the procedures into its ESMS.

1. Updated ESMS with IPDM
Promotion Program that
includes documentation
(brochures, presentations,
etc.) for IPDM training

1. One year after the first
disbursement

2. Annual Report to IDB
Invest

No. Action Product/Deliverable Date
2. Report number of clients
where IPDM was promoted
3.2 | Air Quality 1. Emissions monitoring report | 1. First report three
1. Monitor all air emissions indicators in the IFC Industry Guidelines on Pesticide in keeping with the months after the first
Manufacturing (Table 1: Air Emissions Levels for Pesticides) parameters of the relevant | disbursement. Others:
2. Submit an implementation plan and timeline to achieve compliance with carbon monoxide Industry Guide ‘Annual
emissions to IDB Invest 2. Compliance Action Plan 2. and 3. Three months
3. Update GHG calculation to include those generated by transport using the 2019 GHG data | 3. GHG calculation, including | afer the first
as a baseline, and show the GHG footprint annually transportation. Annual disbursement
report for IDB Invest Implementation to be
reported in the Annual
Report
3.3 | Ozone Depleting Substances 41. Reduction and Gradual 1. Nine months after the
1. Develop a Reduction Program and Gradual Replacement of Refrigerants to be approved Replacement Program first disbursement
by IDB Invest. Specify the final disposal plan for refrigerants. 2. Progress report of the plan | 2. Annual Report to IDB
2. Advance in the implementation of the Program and Gradual Replacement agreed to with agreed to with IDB Invest Invest
IDB Invest
3.4 | Monitor Industrial Process Wastewater and Sanitary Sewage of the Tecnomyl plant. 1. Tecnomyl Consultant 1. Six months after the
1. Share with IDB Invest the diagnosis of the current status of the wastewater treatment plant Report ; first disbursement
prepared for Tecnomyl by the Brazilian consulting company 2. Effluent quality monitoring | 2. First report three
2. Monitor all effluent pollutants defined in the IFC Industry Guidelines on Pesticide report at the time of the months after the first
Manufacturing (Table 2: Effluents Levels for Pesticides) before discharging to the Paraguay plant's peak production. disbursement and
River. Analyze the water quality indicator parameters of Tecnomyl effluents, including 3. Implementation Plan and subsequently in the
. . Effluent Quality Compliance | Annual Report.
toxicity bioassays for fish, daphnia, algae, and bacteria "
zt 4 Timeline sent to IDB Invest | 3. Six months after the
3. Tecnomyl will check the quality of the treated effluents and compare it with local regulatory .
first disbursement.
standards and the IFC Industry Guidelines (Table 2), as well as any applicable World Bank EHS Implementation and
Guidelines (e.g. coliforms). It will identify existing gaps and develop a plan for implementing the monitoring of effluent
modifications required to comply with the national regulatory threshold limits and the IFC
f quality will be reported in
Industry and WBG EHS Guidelines. This plan will be submitted to IDB Invest for its approval; it
"onan " the Annual Report to IDB
will include explicit actions and an implementation timeline. Invest
3.5 | Solid Waste Updated Waste Management Nine months after the first

Update the Solid and Semisolid Waste Management and Characterization Program to reflect current
procedures. Update the General Procedure for Solid Waste Management.

Program

disbursement

Item
No.

Action

Product/Deliverable

Date

PS 4: Community Health, Safety and Security

44 Stakeholder Engagement Stakeholder map. 1. Three months after
1. Develop stakeholder mapping Stakeholder Engagement disbursement
2. Develop a Stakeholder Engagement Plan in keeping with the provisions of PS 4, including Plan 2. Six months after
differentiated measures to enable the effective engagement of communities and neighbors Procedure for managing in- disbursement
and a method to share E&S information with the identified stakeholders. house security forces in 3. Six months after
3. Tecnomyl will manage the security forces it employs in keeping with the requirements of keeping with PS 4 disbursement

PS 4 described in paragraphs 12 to 14.

